IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


JOSEPH KASSIS,                        : No. 588 MAL 2014
                                      :
                     Petitioner       :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
            v.                        :
                                      :
                                      :
PRECISION UNDERGROUND PIPE            :
SERVICES, INC.,                       :
                                      :
                     Respondent       :


                                   ORDER


PER CURIAM

      AND NOW, this 10th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.